DETAILED ACTION

Claim status

This action is in response to applicant filed on 01/28/2021.
Claims 1 and 10 have been amended.
Claims 14-15 are new.
Claims 1-15 are pending for examination.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2018/0068095) in view of Nakai et al. (US 2014/0232524) and further in view of Lagree et al. (US 2019/0189378).

Regarding claim 1: Yamazaki disclose a method for locking out a function of an electrical device comprising: 
a) receiving (step 1, ¶0059), by an electronic controller (Fig. 1, item 4) of the electrical device (Fig. 1, item 1), a request to lock out a function implemented by a sub-assembly of the electrical device(¶0037) , the request being transmitted by a client terminal (item 2) connected to electronic controller via a short- range communication link (¶0039: serial cable) ; 
b) automatically generating , by the electronic controller, a digital key comprising a unique identifier (¶0073-0074); 
c) storing one copy of the digital key in a memory (Fig. 2, item 11, ¶0055) of the electronic controller and sending another copy of the digital key to the client terminal that transmitted the request (¶0073); and
d) locking out the function, by a digital lock module of the electronic controller (Fig. 2, item 17), to prevent said function of the device from being used by the electronic controller as long as the lockout is active (¶0053, ¶0054, ¶0057, ¶0082, ¶0083 and ¶0086).
Yamazaki does not explicitly disclose the digital key comprising a unique identifier of the client terminal  and a connection identifier corresponding to a user requesting to lock out the function implemented by the sub-assembly of the electrical device and wherein the locking out of the function is lifted based on receipt of a request including a digital key that matches the one copy of the digital key stored in the memory of the electronic controller.
(Fig. 13, item 102) and a client terminal (Fig. 13, item 41) digital key comprising a unique identifier of the client terminal and a connection identifier (MAC Address) corresponding to a user requesting to lock out the function implemented by the sub-assembly of the electrical device (¶0037-0038) and wherein the locking out of the function is lifted based on receipt of a request including a digital key (Fig. 6, st6) that matches the one copy of the digital key stored in the memory of the electronic controller. (¶0037-0039: request is made (st6), a confirmation is performed by matching the electronic key sent from the portable terminal to the stored key on the vehicle side terminal and if matched, locking out function is performed (vehicle operation is permitted)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of the digital key comprising a unique identifier of the client terminal  and a connection identifier corresponding to a user requesting to lock out the function implemented by the sub-assembly of the electrical device and wherein the locking out of the function is lifted based on receipt of a request including a digital key that matches the one copy of the digital key stored in the memory of the electronic controller, as disclose by Nakai, to the digital key of Yamazaki. The motivation is to ensure the communication is between the correct source (i.e. electronic controller) and destination (client terminal) hence enhancing the communication safety and data protection.
The combination of Yamazaki and Nakai does not explicitly disclose wherein the electrical device including an electrical protection device or an electrical measurement device or an electrical switching device.
(¶0023).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of an electrical protection device or an electrical measurement device or an electrical switching device comprising a lock out function, as disclose by Lagree, to the electrical device of the combination of Yamazaki and Nakai. The motivation is to allow the user to lock out the electrical device remotely without the need of physical access hence promoting user safety.
Regarding claim 4: The combination of Yamazaki and Nakai disclose the method according to Claim 1, wherein the step b) is implemented only if the client terminal is previously authenticated as being authorized to request the lockout of the function (Yamazaki: ¶0049).

Regarding claim 5: The combination of Yamazaki and Nakai disclose the method according to Claim 4, wherein the authentication of the client terminal is ensured with a remote authentication server connected to the electronic controller via a communication link different from the short-range communication link (Yamazaki: ¶0048: Lan interface Unit).

Regarding claim 6: The combination of Yamazaki and Nakai disclose the method according to Claim 1, wherein the short-range data link is a wired link (Yamazaki: ¶0039: serial cable (i.e. wired link)).

Regarding claim 7: The combination of Yamazaki and Nakai disclose the method according to Claim 1, wherein, on each operation performed by the digital lock module following a request received from a client terminal, the electronic controller automatically records, in an event log stored in memory, tracking information on the operation including in particular an identifier of a user who originates of the request (Yamazaki: ¶0080-0081).

Regarding claim 8: The combination of Yamazaki and Nakai disclose the method according to Claim 1, wherein the unique identifier is generated as a function of a random or pseudo-random element (Yamazaki: ¶0049).

Regarding claim 10: Claim 10 is rejected for the same reason of claim 1 as claim the same structure of claim 1 performing the same function of claim 1. 

Regarding claim 11: The combination of Yamazaki and Nakai disclose the method according to Claim 1, wherein the unique identifier includes a Media Access Control (MAC) address of the client terminal (Nakai: ¶0078).

Regarding claim 12: The combination of Yamazaki and Nakai disclose the method according to Claim 1, but does not explicitly disclose wherein the digital key is generated based, at least partially, on a current date and time. However, said generation key is generated in order to set a reservation for a vehicle and information about the reservation is stored (Yamazaki: ¶0034), and it is notoriously well known in the reservation business that the date and time on where the reservation is made dictates how long the client will have access to the vehicle or if 

Regarding claim 13: The combination of Yamazaki and Nakai disclose the method according to Claim 1, wherein the electrical device is a circuit breaker (Lagree: ¶0023).

Regarding claim 14: The combination of Yamazaki and Nakai disclose The electrical device according to Claim 10, wherein the electrical device is a circuit breaker (Lagree: ¶0023).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2018/0068095) in view of Nakai et al. (US 2014/0232524) and further in view of Schultz et al. (US 2009/0140061).

Regarding claim 9: The combination of Yamazaki and Nakai disclose the method according to Claim 1, but does not explicitly disclose, wherein, prior to the step a): 
the electronic controller acquires a request for partial lockout of the function, the request being transmitted by a client terminal connected to the electronic controller by a network link different from the short-range communication link; 
in response, the digital lock module of the electronic controller partially locks out the function, so as to partially limit the use of said function of the device by the electronic controller, the partial lockout being lifted in the step d) and replaced by the lockout of the function.
In analogous art regarding lockout systems, Schultz disclose wherein a controller acquires a request for partial lockout of the function, the request being transmitted by a client terminal connected to the electronic controller by a network link different from the short-range communication link; 
(¶0025 and ¶0050-0051).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein a controller acquires a request for partial lockout of the function, the request being transmitted by a client terminal connected to the electronic controller by a network link different from the short-range communication link; 
in response, the digital lock module of the electronic controller partially locks out the function, so as to partially limit the use of said function of the device by the controller, the partial lockout being lifted and replaced by a lockout of the function, as disclose by Schultz, to the method of the combination of Yamazaki and Nakai. The motivation is to avoid full lockout to allow the security device to operate and/or perform other function while being lockout to a specific function therefore making the method more efficient.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2018/0068095) in view of Nakai et al. (US 2014/0232524) and further in view of Pal (US 2015/0077224).

Regarding claim 13: The combination of Yamazaki and Nakai disclose the method according to Claim 1, but does not explicitly disclose wherein the short range data link is a point-to-point wireless link whose range is less than or equal to 5 meters. However, said short data link is well known in the art as evidence Pal, where it teaches a communication between two device (¶0023).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the short range data link is a point-to-point wireless link whose range is less than or equal to 5 meters, as disclose by Pal, to the method of the combination of Yamazaki and Nakai. The motivation is to implement wireless communication to avoid the hazard of wired communication such as cabling and keep the communication range short to minimize third unauthorized parties to intervene in the communication hence protecting the data.


Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689